Bodine, J.
The defendant Harriott appeals from a judgment in favor of the plaintiff. There was a nonsuit as to the corporate defendant. The plaintiff’s injuries were suffered while chatting with friends standing by a car parked along a road side. The car was properly lighted and well off the traveled portion of the highway. The defendant’s car was identified by one of the persons sitting in the parked car as the instrumentality of injury. The plaintiff, immediately after the injury, was taken to police barracks and troopers shortly thereafter apprehended the defendant, who admitted that while driving on the road where the accident occurred, he had struck something but had not troubled to see what had happened. The defendant’s car bore evidence of an impact with the car where the plaintiff had been standing. The issues of negligence and contributory negligence raised by the pleadings and proofs were properly submitted to the jury. It would have been clear error to grant either the motion for a nonsuit or a direction of a verdict.
*135The other grounds of appeal are not argued, and hence must be regarded as abandoned, but even so we have examined them and they possess no merit.
The judgment is affirmed, with costs.